Title: Petition of William Buss, 13 April 1800
From: Buss, William
To: Hamilton, Alexander


          
            Union Camp, April 13, 1800
            The Humble Petition of William Buss, a private in the 11th. Regt. Infantry, under that Command of Col: Commandant Aaron Ogden—
            Most humbly sheweth,
          
          That Your petitioner has been Inlisted since the 3d Day of September 1799, in the 11th Regt. Infantry, from which period to the 10th. Day of December, he has done his Duty, as well in the Ranks; as building the Hutts, by which work he has unfortunately by the stroke of an Axe, lost his Thumb, which he presumes renders him unfit and disabled from serving his Country—
          Your Petitioner begs leave also to Remark, that he is advanced in Years, and will be the age of fifty One in May next, which together with being disabled, he humbly presumes will intitle him to his discharge.
          Your Petitioner likewise begs leave to Remark that he has a Wife and Six small Children, who have not the smallest subsistence, and are destitute of every thing neither would they be allowed any subsistence in Camp, which without the small assistance of an aged and disabled Father, they will ultimately starve.
          Your Petitioner most humbly prays Your honor will take his Case into Consideration, and grant his Discharge—
          
            William Buss.
          
          
            Union Camp, April 13th. 1799
          
          To Major Gen. Hamilton
        